




Exhibit 10.44


March 11, 2016


Louis Bélanger-Martin
85 Rue Pattee
Magog, Quebec
J1X 0M8




Re:    Resignation from the Board of Directors of Global Eagle Entertainment
Inc.


Mr. Bélanger-Martin:


The Board of Directors (the “Board”) of Global Eagle Entertainment Inc., a
Delaware corporation (the “Corporation”), has been informed by you (the
“Executive”) that you wish to tender your resignation from your position as a
member of the Board (the “Resignation”). This letter (this “Letter Agreement”)
is being delivered to you to reflect our mutual agreement and understanding
regarding the Resignation and certain matters relating thereto.


In consideration of the premises, representations, warranties and the mutual
covenants contained in this Letter Agreement and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the Corporation and the Executive hereby agree as follows:


1.The Resignation will be effective March 11, 2016 (the “Effective Date”).


2.The Corporation agrees to (a) cause the Compensation Committee (or a
subcommittee thereof) to provide for the accelerated vesting of the Executive’s
3,685 restricted stock units (the “RSUs”), all of which shall vest on the
Effective Date and (b) deliver a stock certificate to the Executive for these
RSUs on the Effective Date.


3.The Corporation hereby represents to the Executive that the 103,977 shares and
the 3,685 RSUs owned by the Executive and that any of the Corporation’s shares
that would be owned by the Executive were the Executive to exercise any of the
outstanding stock options that he has (21,067 shares at the exercise price of
$13.15 per share; 10,533 shares at an exercise price of $13.15 per share; and
25,000 shares at an exercise price of $10.00 per share) are freely tradable by
the Executive and are not subject to any securities or contractual restrictions
imposed by the Corporation as to the manner of, timing of or volume of any such
sale(s). With respect to securities law restrictions, the Corporation will keep
effective any S-3 or S-8 registration statements that apply to resale by the
Executive of the Corporations shares owned by the Executive, for as long as the
Executive own such shares for which a registration statement for resale of such
shares would be required. Furthermore, the Corporation hereby extends the
exercisability of the three stock options described herein for a period of six
months from the Effective Date.


4.The parties agree that this Letter Agreement, and performance of the acts
required by it, does not constitute an admission of liability, culpability,
negligence, or wrongdoing on the part of anyone, and will not be construed for
any purpose as an admission of liability, culpability, negligence, or wrongdoing
by any party. The parties specifically acknowledge and agree that each party
denies any liability for any matter released hereunder.


5.(a) Release by Executive: In consideration for the promises set forth above,
the Executive for himself and his heirs, successors and assigns, does hereby
waive, release, acquit and forever discharge the Corporation and each of its
current, former, and future parent corporations, subsidiaries, affiliates,
employee benefit plans, and related entities or corporations, and their past and
present officers, directors, stockholders, employees, creditors, fiduciaries,
agents, employees, partners, attorneys, representatives, promoters, heirs,
predecessors, successors, and assigns, (each

1





--------------------------------------------------------------------------------



a “Corporation Released Party”), from any and all claims, actions, charges,
complaints, grievances and causes of action (hereinafter collectively referred
to as “Executive Claims”), of whatever nature whether known or unknown, which
exist or may exist on the Executive’s behalf against each Corporation Released
Party as of the date of this Letter Agreement. The Executive understands and
agrees that he is waiving any and all rights he may have had, now has, or in the
future may have, to pursue any and all remedies available to him including,
without limitation, any and all claims under the Consulting Agreement and Mutual
General Release, entered into between the Executive and the Corporation on
October 2, 2013, as amended on October 14, 2013 and December 29, 2013, tort
claims, public policy claims, retaliation claims, statutory claims, California
Labor Code claims, personal injury claims, emotional distress claims, invasion
of privacy claims, defamation claims, fraud claims, quantum meruit claims, and
any and all claims arising under any federal, state or other governmental
statute, law, regulation or ordinance covering employment, conditions of
employment (including wage and hour laws) and/or discrimination in employment,
including but not limited to, all as amended, the United States Constitution,
the Constitution of the State of California, Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act of 1967 (the “ADEA”), the
Americans with Disabilities Act of 1990, the Employee Retirement Income Security
Act of 1974, the Worker Adjustment and Retraining Notification Act, the Older
Workers Benefit Protection Act, the Family and Medical Leave Act, the California
Family Rights Act, and the California Fair Employment and Housing Act, including
race, color, religious creed, national origin, ancestry, physical or mental
disability, medical condition, family care leave, marital status, sex, sexual
orientation, age and any harassment or retaliation. Notwithstanding the
foregoing, the Executive is not hereby releasing the Corporation from any of the
following claims (collectively, the “Excluded Claims”): (a) any rights or claim
for indemnification the Executive may have pursuant to any written
indemnification agreement with the Corporation to which he is a party, the
charter or Bylaws, or under applicable law; (b) any rights which cannot be
waived as a matter of law; (c) any claims arising from the breach of this Letter
Agreement by the Corporation; or (d) any rights reserved to the Executive under
Section 7 hereof. In addition, nothing in this Letter Agreement prevents the
Executive from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, or
the California Department of Fair Employment and Housing, except that the
Executive hereby waives any right to any monetary benefits in connection with
any such claim, charge or proceeding. The Executive hereby represents and
warrants that, other than the Excluded Claims, he is not aware of any claims he
has or might have against the Corporation or its directors, officers, employees,
stockholders, partners, agents, attorneys, predecessors, successors, parent or
subsidiary entities, insurers, affiliates or assigns.


(b) Release by Corporation: For the consideration of the obligations of the
Executive set forth in this Letter Agreement, for the release of claims by the
Executive and for other good and valuable consideration, the Corporation, on its
own behalf and on behalf of its predecessors, successors, assigns, subsidiaries,
members, managers, officers, employees, representatives, attorneys, insurers and
agents, hereby covenant not to sue and hereby release and discharge the
Executive, his heirs, executors, administrators, successors, assigns,
dependents, descendants, attorneys, insurers, and agents (each an “Executive
Released Party”), from any and all claims, actions, charges, complaints,
grievances and causes of action (collectively, the “Corporation Claims”) that
any Corporation Released Party has or may in the future have against any
Executive Released Party, or which might or could have been, might be or could
be (in the past, now or hereafter) asserted with respect to any Executive
Released Party and any and all dealings and disputes between the parties,
including but not limited to any and all Corporation Claims arising out of or
relating to the Executive’s Employment with the Corporation or their affiliates
or termination of that employment. Notwithstanding the foregoing, this release
does not waive or release any rights of any Corporation Released party to
enforce the terms of this Letter Agreement or to any an all rights or remedies
availably to the Corporation Released Party at law or in equity as a consequence
of the breach of this Letter Agreement.


6.The Corporation shall pay the Executive’s Board Fees of $18,750 and travel
expenses at or promptly after the Effective Date.

2





--------------------------------------------------------------------------------





7.The Corporation covenants that it will keep D&O insurance coverage in place
for the Executive. The Corporation agrees that nothing contained in this Letter
Agreement releases or otherwise impacts the Executive’s rights pursuant to the
Corporation’s Directors and Officers liability insurance policies, including but
not limited to the Corporation’s Side A Difference in Conditions (DIC) policies
(collectively, the D&O Policies). To the contrary, the D&O Policies will
continue to provide the Executive coverage pursuant to their respective terms
and conditions for any claim that potentially involves the Executive or the
Executive’s role as a member of the Board.


8.Should there ever be a Press Release or any formal form of communication
regarding the Executive’s departure from the Corporation’s Board of Directors,
such Press Release or other form of communication shall be to the mutual
satisfaction to the Corporation and the Executive (as evidenced by the
Executive’s prior written consent to the form of any such press release or other
communication).


9.The Executive hereby acknowledges that he has read and understands this Letter
Agreement and that he signs this Letter Agreement voluntarily and without
coercion. The Executive acknowledges that he has been advised by the Corporation
to obtain independent legal advice regarding the matters contained in this
Letter Agreement.


10.The Corporation hereby represents to the Executive (a) that this Letter
Agreement and the transactions contemplated hereby have been duly authorized by
the Corporation’s Board of Directors and (b) that this Letter Agreement is
valid, binding and enforceable against the Corporation in accordance with its
terms.


11.It is expressly understood and agreed by the Executive and the Corporation
that this Letter Agreement and all of its terms shall be binding upon the
parties’ respective representatives, heirs, executors, administrators,
successors and assigns, and inures to the benefit of each of the Executive and
the Corporation’s current, former and future corporate parents, subsidiaries,
related entities, affiliates, employee benefit plans, and related entities or
corporations and their past and present officers, directors, stockholders,
creditors, fiduciaries, agents, employees, partners, attorneys, representatives,
promoters, heirs, predecessors, successors, and assigns, to the extent
applicable with respect to each of the Executive and the Corporation.


12.This Letter Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than the State of New York.


13.This Letter Agreement constitutes the sole and entire agreement and
understanding of the undersigned with respect to the subject matter of this
Letter Agreement, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to the subject matter. None of the parties hereto has relied on any statement,
representation, warranty or agreement of the other party or any other person on
such party’s behalf, including any representations, warranties, or agreements
arising from statute or otherwise in law, except for the representations,
warranties or agreements expressly contained in this Letter Agreement. This
Letter Agreement may be executed in two or more counterparts, each of which will
be deemed an original but all of which together will constitute one and the same
instrument. This Letter Agreement may not be amended, modified or waived as to
any particular provision, except by a written instrument executed by the parties
hereto. Except as otherwise provided herein, no party hereto may assign either
this Letter Agreement or any of its rights, interests, or obligations hereunder
without the prior written approval of the other party.


[Signature Page Follows]

3





--------------------------------------------------------------------------------




 
Sincerely,
 
GLOBAL EAGLE ENTERTAINMENT, INC.
 
By:
/s/ Jay Itzkowitz    
 
Printed Name:
Jay Itzkowitz
 
Title:
SVP
 
Acknowledged and Agreed:
 
/s/ Louis Bélanger-Martin
Louis Bélanger-Martin

    

[Signature Page to Letter Agreement]

